Citation Nr: 1139596	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-21 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a failed left hip replacement revision as a result of treatment performed at Department of Veterans Affairs (VA) medical centers from March 2000 to July 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Tiger Team at the Cleveland, Ohio, Regional Office of the Department of Veterans Affairs (VA) that denied the claim for benefits under 38 U.S.C.A. § 1151 (West 2002).  Jurisdiction of this case was subsequently transferred to the Louisville, Kentucky, Regional Office (RO).

The Veteran testified at a personal hearing before a Decision Review Officer at the RO in May 2007.  In accordance with his substantive appeal request, he was scheduled for a videoconference hearing before a Veterans Law Judge in March 2008, but he failed to report.  In an April 2008 statement he indicated that he wished to withdraw his request for a Board hearing.  


FINDINGS OF FACT

There is no competent medical evidence showing that the Veteran has chronic additional left hip disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits for chronic additional left hip disability as a result of treatment performed at VA medical facilities from March 2000 through July 2000, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a March 2004 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for benefits under the provisions of 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  An April 2004 Report of Contact indicates that the Veteran was also advised of the provisions of the VCAA during a phone call.  Subsequently, the Veteran was informed of how disability ratings and effective dates are assigned in an October 2007 letter, after the rating decision on appeal.  However, the Board finds that the Veteran is not prejudiced by the defect as to the timing of such notice per Pelegrini.  The preponderance of the evidence is against the claim; hence, any question as to a disability rating and/or an effective date to be assigned is moot.  

Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiency that requires corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's VA treatment records, including all X-ray reports from the various VA facilities in which the Veteran sought treatment, as well as the Veteran's statements and personal hearing testimony provided before a Decision Review Officer at the RO in May 2007.  

The Board observes that the Veteran was not afforded a VA examination in conjunction with his claim and an opinion has not been obtained.  However, the Veteran has not presented any medical evidence showing that he has additional disability of the left hip as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event not reasonably foreseeable.  Hence, the Board finds under such circumstances, VA is not obligated to provide an examination for the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service (or VA treatment); and the record does not contain sufficient information to make a decision on the claim).  Here, the Board finds that there is sufficient evidence to make a decision.  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

The Board notes that the Veteran's claim was filed in January 2004.  Effective October 1, 1997, the governing provisions of 38 U.S.C.A. § 1151 (West 2002) are outlined below.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b) (2011).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).  

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c) (2011) (emphasis added).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).  

Here, the Veteran asserts that he complained of increased left hip pain several years prior to the treatment he received beginning in March 2000 and that had he been provided prompt medical attention, his outcome would have been different.  Specifically, he reported that an X-ray in 1997 showed that the hardware in his left hip was loosening.  He also asserts that after the June 2000 total left hip revision was performed by VA, he was declined further medical treatment and that he currently has an incomplete prosthesis that can no longer be fixed.  

The record reflects that the Veteran underwent a left hip replacement in the 1980s at a private facility after a motor vehicle accident.  VA outpatient records show that the Veteran was seen for various complaints in the 1990s, including chronic pain due to injuries to the left hip, left shoulder, and posttraumatic stress disorder (PTSD).  X-rays dated in July 1991 showed no complications, status post left hip replacement.  X-rays dated in December 1991 showed no interval change in the left total hip replacement.  X-rays dated in February 1993 showed no evidence of loosening of the hardware.  In a March 1996 notation, it was reported that the Veteran had complained of chronic pain and had been taking Percocet since 1986.  A VA physician had declined to prescribe additional pain medication and referred him to the pain clinic.  He became violent and a police officer escorted him out.  He refused an examination.  There is no indication in the reports that X-rays showed evidence of loosening of the hardware in the Veteran's left hip.  

VA records show that the Veteran was seen in March 2000 for complaints of increased left hip pain and increased dislocations during the past year.  X-rays showed evidence of possible infection.  He underwent a left hip aspiration in March 2000, which was inconclusive, and in June 2000 he underwent a left hip total revision due to findings of chronic osteomyelitis.  All hardware was removed except for the acetabular cup and an antibiotic spacer was placed.  In a notation dated June 16, 2000, it was reported that the Veteran needed at least six weeks of antibiotic therapy before hardware could be replaced but that the chance of a successful replacement of hardware was low.  A nursing note that same date indicated that the Veteran refused the Buick's traction because it was very uncomfortable.  A physical therapy note dated June 17, 2000 reported that the Veteran complained of 10/10 pain in the left hip but he was able to participate in therapy with only moderate discomfort observed.  A nursing note that date indicated that the Veteran had trouble with the IV site and another site was started.  He complained it was uncomfortable and the site was discontinued.  He then refused access.  A discharge planning note dated June 22, 2000 indicted that the Veteran was being set up for home infusion of IV antibiotics.  He had a follow-up orthopedic clinic appointment scheduled for July14, 2000.  

A July 11, 2000 nursing-community health telephone note indicated that VA received a call from the nurse from Home Health Professionals.  She reported that the Veteran told her not to come back and accused her of telling VA that he had an outside doctor.  He informed her that he could change his own dressing.  He was subsequently admitted for six weeks of intravenous (IV) antibiotic therapy after surgery for infected left hip replacement hardware.  A July 2000 discharge summary from the Salisbury VA Medical Center (VAMC) noted that the Veteran had been transferred from the Durham VAMC and that treatment was initially started, but on July 18, 2000, the Veteran had the IV removed and he left the hospital against medical advice.  In an August 18, 2000 note, it was reported that the Veteran had called orthopedic surgery requesting transfer of his care from Durham to Johnson City.  It was noted that he repeatedly requested pain medication with more than reasonable frequency and he had not completed home antibiotic treatment.  He had threatened to hurt someone if he was not admitted but then he left against medical advice.  It was noted that he failed to report at the orthopedic clinic that week.  He was referred to Johnson City for further management of his girdlestone arthroplasty.  He was also advised that he could refer himself to that facility.  

In an April 24, 2001 telephone contact note, it was reported that it had been concluded that no further useful purpose would be served at the Durham facility because the Veteran would not permit surgery at that facility.  It was noted that he would be high risk for re-infection as well as post-operative management difficulties due to non-compliance problems if surgery was undertaken.  Physical therapy was advised.  

The Board finds that the evidence in the file does not show that the Veteran has any chronic residual left hip disability from his VA treatment that has been attributed to carelessness, negligence or other instance of fault on the part of VA.  The Veteran was found to have chronic osteomyelitis in the left hip that required removal of the hardware in place from his left hip arthroplasty that has not been replaced.  However, despite his assertions to the contrary, there are no earlier X-ray reports showing that the hardware was loose as early as 1997 and that his treatment was delayed until 2000.  The medical reports reflect that he presented in March 2000 with complaints of pain and increased dislocations of the left hip and X-rays showed the possibility of infection.  An aspiration was inconclusive and a revision of the left hip arthroplasty was scheduled and carried out but the presence of osteomyelitis necessitated the removal of most of the hardware.  There is no indication in the record that the treatment provided by VA was careless, negligent, or otherwise due to some instance of a fault by VA personnel, including lack of proper skill, etc.  There is also no indication in the record that the additional left hip disability was due to an event not reasonably foreseeable.  In fact, it was noted in the record that the significant infection in the Veteran's hip made it unlikely that any hardware could be replaced.  The Veteran has not submitted a statement from a medical professional who concluded that VA's treatment was negligent in any way, or that VA was at fault in providing the treatment that was performed.  

Moreover, there is significant evidence of non-compliance with treatment recommendations by the Veteran subsequent to his medical care that would serve to preclude payment of benefits under 38 U.S.C.A. § 1151 (West 2002).  See 38 C.F.R. § 3.361(c) (2011).  For example, he discontinued home-based antibiotic therapy and refused to let the nurses assigned to him in his home.  He denied IV access in the hospital on one occasion, and then completely discontinued hospital-based antibiotic therapy against medical advice shortly after the procedure in June 2000.  

The Veteran has been provided with ample opportunity to present competent evidence to support his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  The Board notes that lay evidence can be competent evidence to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent that the Veteran is asserting that he in fact does have additional chronic disability of the left hip because VA's treatment was negligent, it is now well established that laypersons without medical training, such as the Veteran are not competent to comment on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Here, the Board finds that the Veteran's assertions of negligence, etc. are not credible.  Likewise, as noted above, there is no contemporaneous diagnosis of residual chronic disability of the left hip as a result of the March and July 2000 VA procedures that was caused by negligence or similar fault of VA, nor is there a later diagnosis and/or opinion by a medical professional.  Consequently, the Veteran's statements offered in support of the claim do not constitute competent medical evidence and cannot be accepted by the Board.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

As there is no objective medical evidence showing additional chronic disability of the left hip due to fault on the part of VA, the preponderance of the evidence is against this claim and the benefit-of-the-doubt rule does not apply.  Accordingly, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a failed left hip replacement revision as a result of treatment performed at VA medical centers from March 2000 to July 2000 is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


